RAY, Judge,
concurring fully and specially.
Although I fully concur in the majority’s opinion, I write separately to address arguments put forth by the Appellee (the “Association”) regarding the interplay between OCGA §§ 44-5-60 (d) (4) and 44-3-220 et seq., the Georgia Property Owners’ Association Act (the “POA”). The election to submit to the POA was pursuant to a majority vote of the Association’s members in 2003, the same vote which also saw the adoption of the restrictive “Garage Use” provision.
*851The Association argued and the trial court accepted that because the two actions were adopted simultaneously and in the same document, that the Garage Use provision was not subject to the requirements of OCGA § 44-5-60 (d) (4) or the two-thirds vote requirement found in the POA, OCGA § 44-3-226. This clearly cannot be so.
The Association may not eviscerate the statutes, picking and choosing which provisions it chooses to follow. When the POA election occurred, it was pursuant to OCGA § 44-3-222, which requires the adoption amendment to “be executed in accordance with the terms of the recorded declaration being amended thereby.” In other words, if a preexisting declaration exists, the vote takes place pursuant to procedure set forth in the declaration. The preexisting declaration, as of 1998, required a majority vote of the Association members to change the covenants. However, OCGA § 44-5-60 (d) (4) still applies, making any covenant imposing a greater restriction on the land unenforceable as to affected owners who do not agree in writing.
The Association obviously disfavors the application of OCGA § 44-5-60 (d)(4), and it seeks to avoid it by pointing to OCGA § 44-3-234 of the POA, which states that OCGA § 44-5-60 (d) (4) does not apply to “any covenants contained in any instrument... submitted to this article.” However, this provision of the POA can only apply after the POA is adopted, since the POA is unenforceable to homeowners’ associations who have not properly submitted to its terms. Assuming the Association has completed its conversion to the POA, then the POA provision of OCGA § 44-3-226 must also apply. Because OCGA § 44-3-226 requires a two-thirds majority vote to pass an amendment to the covenants and the Garage Use provision only received a bare majority vote, the Garage Use restriction would not be enforceable against any association member, let alone those who did not agree in writing. Effectively, OCGA § 44-3-234 and the rest of the POA is a package deal that only becomes enforceable after an association amends its declaration to come into the POA.
If the Garage Use and the POA provisions are adopted one before the other, the Association runs into another predicament, which is also fatal to its Garage Use provision. If the Association adopts the Garage Use provision first, then OCGA § 44-5-60 controls and the Marinos must agree in writing so as to be bound by the provision. If the Association adopts the POA first, then OCGA § 44-5-60 no longer hinders the Association; however, the POA § 44-3-226 requiring a two-thirds majority vote also kicks in, thus thwarting the Association’s ability to enforce the Garage Use provision against the Mari-nos. The Association cannot enforce the Garage Use provision under either scenario.
*852Decided July 12, 2013
Moore & Reese, Julie A. Liberman, for appellants.
Lueder, Larkin & Hunter, John T. Lueder, Brendan R. Hunter, Cynthia C. Hodge, for appellee.